t c memo united_states tax_court jonathan zuhovitzky and esther zuhovitzky petitioners v commissioner of internal revenue respondent docket no filed date ronald j cohen and melissa a perry for petitioners mimi m wong peter n scharff shawna a early stephen c huggs gerard mackey and lyle b press for respondent memorandum opinion vasquez judge this matter is presently before the court on respondent’s motion for partial summary_judgment the issue for decision i sec_1 unless otherwise indicated all section references are to the internal continued whether petitioner esther zuhovitzky is subject_to u s tax on her worldwide income in the absence of a sec_6013 election background the following facts are based on the parties’ pleadings motion papers and their stipulation of fact including the declarations and exhibits attached thereto see rule b petitioners are married and resided in germany together when they filed their petition during the years at issue petitioner jonathan zuhovitzky was a citizen of both israel and the united_states petitioner esther zuhovitzky was a citizen of both israel and austria esther has never resided in the united_states petitioners filed joint tax returns for through but never filed an election under sec_6013 to treat esther as a resident_of_the_united_states during these years respondent issued a notice_of_deficiency for the years at issue in which respondent determined the following continued revenue code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the period for assessment of income_tax has expired with respect to petitioners’ income_tax liabilities for through year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fraud_penalty sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure these deficiencies and penalties stem from determined unreported interest and dividend income from a ubs account in esther’s name on date respondent filed a motion for partial summary_judgment therein respondent argues that petitioners’ filing of joint returns for the years at issue subjected them to u s tax on esther’s foreign-source income despite petitioners’ failure_to_file a sec_6013 election i burden_of_proof discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner t c the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp v commissioner t c pincite however the nonmoving parties may not rest upon the mere allegations or denials of their pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp v commissioner t c pincite ii statutory framework sec_6013 permits married couples to file joint returns except that no joint_return shall be made if either the husband or wife at any time during the taxable_year is a nonresident_alien sec_6013 however sec_6013 provides an exception to this exception under sec_6013 a nonresident_alien spouse may elect treatment as a u s resident for the purposes of u s federal_income_tax sec_6013 after making this election the couple may then file jointly see sec_6013 as the election treats the nonresident spouse as a u s resident for purposes of chapter sec_1 and of the code it also subjects that spouse’s foreign-source income to u s taxation see sec_1 sec_1 a income_tax regs to make the sec_6013 election taxpayers must attach a statement to their joint_return for the first taxable_year for which the election will be in effect sec_1_6013-6 income_tax regs this statement must include a declaration that the election is being made and that the requirements of the regulation are met for the taxable_year id subdiv ii the statement must contain the name address and taxpayer identifying number of each spouse and must be signed by both persons making the election id in this case the parties have stipulated that petitioners never made an election under sec_6013 iii respondent’s motion for partial summary_judgment respondent argues that esther’s worldwide income should be subject_to u s income_tax despite petitioners’ failure to meet the technical requirements of the sec_6013 election respondent relies upon the doctrines of substantial compliance and the duty_of_consistency there are factual determinations required by both doctrinal analyses that remain in dispute and so we will deny respondent’s motion for partial summary_judgment we address each of respondent’s arguments below a substantial compliance the substantial compliance doctrine is a narrow equitable doctrine that we may apply to avoid hardship where one party establishes that the other party intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements 132_tc_336 citing 719_f2d_1001 9th cir 87_tc_116 aff’d 843_f2d_224 6th cir 948_f2d_723 fed cir 896_f2d_218 7th cir and estate of chamberlain v commissioner tcmemo_1999_181 aff’d 9_fedappx_713 9th cir under the substantial compliance doctrine petitioners must have both intended to make the sec_6013 election and substantially complied with the requirements for the election see samueli v commissioner t c pincite 86_tc_433 aff’d in part rev’d in part 851_f2d_1492 d c cir respondent contends that by filing joint returns petitioners expressed their intent to make a sec_6013 election petitioners on the other hand argue that they had no intent to make a sec_6013 election petitioners’ intent is a matter of material fact in dispute and thus the issue of substantial compliance is inappropriate for summary_judgment and requires trial b duty_of_consistency we may also apply the equitable doctrine_of quasi-estoppel or the duty_of_consistency 103_tc_525 aff’d 100_f3d_778 10th cir the duty_of_consistency is based on the theory that we note that in a chief_counsel advisory respondent previously stated that taxpayers were not treated as making an election under sec_6013 based on their mere filing of joint returns see chief_counsel advisory wl date because whether petitioners intended to make the sec_6013 election is unclear we do not have to reach the issue of petitioners’ compliance with the election we note however that this analysis would be difficult if not inappropriate to make at the summary_judgment stage as petitioners’ returns for the years at issue have not been entered into the record before us petitioners contend that their case is appealable to the u s court_of_appeals for the second circuit that court_of_appeals does not seem to recognize the duty_of_consistency see 137_f2d_537 2d cir however because petitioners resided in germany when they filed their petition an appeal for this case lies with the u s court_of_appeals for the d c circuit absent a stipulation to the contrary see sec_7482 there does not appear to be a bar against the application of the duty_of_consistency in the d c circuit the taxpayer owes the commissioner the duty to be consistent with his tax treatment of items and will not be permitted to benefit from his own prior error or omission s pac transp co v commissioner 75_tc_497 the duty_of_consistency doctrine prevents a taxpayer from taking one position one year and a contrary position in a later year after the limitations_period has run on the first year 854_f2d_755 5th cir aff’g 87_tc_1087 a taxpayer is placed under a duty_of_consistency when the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations on assessments bars adjustments for the initial year lefever v commissioner t c pincite the second of these requirements is satisfied when a taxpayer files a return that contains an inadequately disclosed item of which the commissioner was not otherwise aware the commissioner accepts that return and the time to assess tax expires without an audit of that return 109_tc_290 to avoid meeting the second requirement the taxpayer must provide the commissioner with sufficient facts to supply him with actual or constructive knowledge of a possible mistake in the reporting of the erroneously disclosed item hughes luce llp v commissioner tcmemo_1994_559 aff’d 70_f3d_16 5th cir respondent contends that the court should treat petitioners as if they had made a sec_6013 election under the duty_of_consistency respondent argues that petitioners represented that they were eligible to file joint returns by filing joint returns from through respondent further argues that because esther was a nonresident_alien petitioners were entitled to file joint returns only if they made a sec_6013 election or esther satisfied the substantial_presence_test under sec_7701 respondent reasons that in the absence of a sec_6013 election respondent still could have concluded from petitioners’ returns that esther was a u s resident by way of the substantial_presence_test respondent contends that he relied upon this representation by accepting petitioners’ joint returns and that petitioners are now trying to change their representation about their joint-filing eligibility after the expiration of the period of limitations for through respondent surmises that petitioners enjoyed favorable tax_rates on jonathan’s worldwide income and esther’s u s -source income by filing joint returns petitioners argue that respondent’s acceptance of their joint returns cannot constitute reliance because respondent was well aware that petitioners had not filed a sec_6013 election petitioners also contend that respondent was well aware of the need for a sec_6013 election in this case like the substantial compliance analysis the duty_of_consistency analysis requires factual determinations without access to petitioners’ returns for the years at issue we cannot discern what facts petitioners provided to respondent about esther’s residency accordingly we are not able to determine the nature of petitioners’ representation or whether respondent had actual or constructive knowledge that petitioners erroneously filed joint returns therefore matters of material fact are in dispute and this issue is inappropriate for summary_judgment as we cannot proceed with our analysis under either the duty_of_consistency or substantial compliance we will deny respondent’s motion for partial summary_judgment as a whole to reflect the foregoing an appropriate order will be issued
